FILED
                             NOT FOR PUBLICATION                              MAY 24 2012

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



AMARJIT SINGH,                                    No. 09-73422

               Petitioner,                        Agency No. A099-779-280

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Amarjit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the agency’s factual findings, applying the new standards

governing adverse credibility determinations created by the Real ID Act. Shrestha

v. Holder, 590 F.3d 1034, 1039 (9th Cir. 2010). We have jurisdiction under 8

U.S.C. § 1252. We deny the petition for review.

      The agency reasonably concluded Singh was inconsistent with regard to

where he was held after his first arrest and the location of the 1998 rally. See

Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007) (inconsistent testimony at

two hearings regarding details of abduction); Pal v. INS, 204 F.3d 935, 939-40 (9th

Cir. 2000) (inconsistencies between testimony and application regarding injuries

received during assaults). Further, Singh’s explanations for the inconsistencies,

including memory failure due to the passage of time and stress due to his

daughter’s death, do not compel a contrary result. See Lata v. INS, 204 F.3d 1241,

1245 (9th Cir. 2000). Thus, substantial evidence supports the agency’s adverse

credibility finding. See Shrestha, 590 F.3d at 1048 (“In the totality of

circumstances it was a reasonable adverse credibility determination, grounded in

the record and based on real problems with Shrestha’s testimony, not mere

trivialities.”). In addition, we reject Singh’s contention that the agency improperly

disregarded corroborating evidence because the party letter he submitted goes only

to his membership, not his political activities, and because the fact that his son was


                                           2                                       09-73422
granted asylum does not, without more, support his own claim. Accordingly, in

the absence of credible testimony, we deny the petition as to Singh’s asylum and

withholding of removal claims.

      Substantial evidence also supports the agency’s denial of CAT relief because

Singh’s CAT claim relies on the same statements the agency found not credible,

and he does not point to any other evidence in the record that would compel a

finding it is more likely than not he would be tortured by or with the acquiescence

of the government if returned to India. See Farah v. Ashcroft, 348 F.3d 1153,

1156-57 (9th Cir. 2003). Accordingly, Singh’s CAT claim fails.

      PETITION FOR REVIEW DENIED.




                                          3                                   09-73422